OPINION — AG — THE STATE EXAMINER AND INSPECTOR DOES NOT HAVE THE AUTHORITY TO PAY THE EXPENSES OF MAKING AUDITS OF COUNTY TREASURERS' BOOKS FROM EITHER THE FUNDS PROVIDED IN HOUSE BILL NO. 901 (29TH LEGISLATURE) OR FROM THE ONE TENTH MILL LEVY MANDATORILY REQUIRED BY PROVISIONS OF 62 O.S. 1961 331 [62-331] CITE: ARTICLE V, SECTION 55, 19 O.S. 1961 177.3 [19-177.3], ARTICLE VI, SECTION 19, OPINION NO. MAY 24, 1963 — ROGERS, 19 O.S. 1961 177.4 [19-177.4], 19 O.S. 1961 173 [19-173], 19 O.S. 1961 171 [19-171] (JAMES FUSON)